Shaw, C. J.
This court concur in opinion with the judge of the court of common pleas in holding that the notice to quit was insufficient. The notice not only fixed no day, on which the tenant was to quit, but none was indicated by general terms, or by reference to the end of the next ensuing quarter. We think this case is governed by the cases cited by the defendant. The eases cited by the plaintiff do not apply. In the case in Douglas the notice fixed the day definitely; and in the case in Bingham the notice referred definitely to the end of the week commencing at the next weekly pay day.

Exceptions overruled.